Order entered October 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00957-CV

                            KENNETH LEO BUHOLTZ, Appellant

                                                 V.

                    GREGG GIBBS AND CHARLES PHILIPS, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01275-2016

                                             ORDER
       The clerk’s record in this appeal has been filed, as has appellant’s brief. The brief is

deficient in that it does not contain the requisite citations to the clerk’s record. See TEX. R. APP.

P. 38.1.

       It appears, based on a motion filed October 15, 2018, that appellant does not have a copy

of the clerk’s record. In the motion, appellant, a pro se indigent inmate, seeks a stay of the

appeal so that he can determine if the clerk’s record is “accurate.” He explains he requested,

prior to the clerk’s record being filed, a copy of the trial court’s “Docket” for purposes of

designating the items to be included in the record. To date, he has not received the “Docket.”

       We GRANT appellant’s motion to the extent we DIRECT the Clerk of the Court to send

a paper copy of the clerk’s record to appellant and ORDER appellant to file, no later than
November 19, 2018, either a motion to supplement the clerk’s record designating any relevant

items omitted from the record or an amended brief that includes appropriate citations to the

clerk’s record and otherwise complies with the requirements of Texas Rule of Appellate

Procedure 38.1. See TEX. R. APP. P. 34.5(c), 38.1.



                                                     /s/   DAVID EVANS
                                                           JUSTICE